Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 12/18/2020, in which claims 1-3, 7, 9-11, 15, 17, and 20 are amended. Claims 1-20 are currently pending.
Response to Arguments
The rejections to claims 7, and 15 under 35 U.S.C. § 112(d) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
Applicant’s arguments dated 12/18/2020 have been fully considered, but they are not deemed to be persuasive.
After further review of the amendments, examiner found the proposed amendments for claim 1 from the interview on 12/21/2020 to be taught by the current prior art. See below for a full explanation of each limitation.
As to claims 1, 9, and 17, applicants submit the following argument.
“In contrast to the presently recited features of claims 1 and 9, as highlighted above, Romanov's "target=" identifier for a control arguably only receives a "1" value to "identify it as the target of the event, while the containers are assigned a "O" [See Col 12, Ln 49-551." This classification of controls as either targets or containers is clearly not equivalent to "generating an identifier that identifies the user interface control as different from other user interface controls of the user interface" as presently claimed. Thomas and Halviatti fail to cure these deficiencies of Romanov.”

different from other user interface controls of the user interface” does not require the identifier to be unique, but to simply distinguish it from other controls. Thus the broadest reasonable interpretation of the limitation does not preclude the identifier from being repeated again, but simply that in a particular event record the control is identified differently.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”), in view of Halviatti et al (US 5475843 A thereafter "Halviatti").
As to claim 1, Romanov discloses a device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: [Computer system 900 (device) includes memory 906, which stores instructions for processor 904 [See Col 13, Ln 49-52]]
receiving user interface information describing a user interface …; [An application (user interface information) may be received from a server [See Col 15, Ln 53-61]. The application software includes a plurality of UI components (describing a user interface) [See Col 4, Ln 5-12]]
receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and [Listeners are registered to UI elements of the application and are notified when an event (user interface event) occurs associated with the element [See Col 6, Ln 12-25]. The listener receives a notification of the user input event to the respective element (user interface) [See Col 6, Ln 12-25]]
placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, … [When a user clicks a button 408 (user interface control), the 
and wherein the user interface information comprises the defined zone; [An application (user interface information) may be received from a server [See Col 15, Ln 53-61]. The application software includes a plurality of UI components (describing a user interface) [See Col 4, Ln 5-12]. Since the interface displays the elements and their respective containers (defined zone), a skilled artisan would understand that the containers are received as part of the application (user interface information)]
based on the defined zone and the indication of the user interface event, generating an identifier that identifies the user interface control as different from other user interface controls of the user interface; and [As shown in fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. The comp tag 706(4) for the clicked button is assigned a "1" to identify it as the target of the event, while the containers are assigned a "0" [See Col 12, Ln 49-55]. Thus the button is assigned the target identifier based on not being the container (defined zone), and being the target of the event (indication of the user interface event). Other interface buttons will not have the target identifier since they were not the target of the input. The broadest reasonable interpretation of the limitation different from other user interface controls of the user interface” does not require the identifier to be unique, but to simply distinguish it from other controls. Thus the broadest reasonable interpretation of the limitation does not preclude the identifier from being repeated again, but simply that in a particular event record the control is identified differently]
combining the identifier with the activity information, resulting in a log of the operation of the user interface [As shown in fig 7, the event record (activity information) includes the "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. The events are stored in a data structure (log) [See Col 6, Ln 29-31]].
However, Romanov does not teach "receiving … a user interface of a web application; wherein the placement information comprises … coordinates of the displayed position…". (Emphasis added.)
On the other hand, Thomas does teach "receiving … a user interface of a web application". (Emphasis added.)
Thomas discloses a system which may receive a web-based application via a web browser [See Col 19, 53-59]. A user monitoring program is packaged with the web app in order to track user interactions with the web app [See Col 19, Ln 53-63 and Col 20, Ln 18-22].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing to incorporate the teachings of Thomas’s web app event capturing.

However, Romanov, and Thomas do not teach "wherein the placement information comprises … coordinates of the displayed position…" (Emphasis added.)
On the other hand, Halviatti does teach "wherein the placement information comprises … coordinates of the displayed position…" (Emphasis added.)
Halviatti discloses a system that captures events generated by a user [See Col 2, Ln 26-55]. A "mouseEnter" event over a control is provided to a particular handler, which extracts the coordinates of the control (coordinates of the displayed position) [See Col 15, Ln 27 - Col 16, Ln 26]. A skilled artisan would understand that extracting implies that the information is stored within the event message, and thus the coordinates are received.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, and Thomas’s web app event capturing to incorporate the teachings of Halviatti's control coordinates extraction.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Halviatti's control coordinates extraction would have predictably resulted in increasing the granularity and accuracy of determining where an event originated.
As to claim 3, Romanov, Thomas, and Halviatti disclose the device of claim 1, wherein the user interface control is generated based on hypertext markup code  [Thomas, The web app is comprised of HTML (hypertext markup code) [See Col 19, Ln 53-56]]
without the identifier assigned to the user interface control, and wherein the log of the operation of the user interface comprises the identifier and the indication of the user interface event [Romanov, As shown in Fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. The comp tag 706(4) for the clicked button is assigned a "1" to identify it as the target of the event, while the containers are assigned a "0" [See Col 12, Ln 49-55]. Since the target indicator is provided based on the user input, a skilled artisan would understand that the target indicator (e.g. "target=1") would not be assigned to the button as part of the interface, and only as part of the recording log. Additionally, Fig 7 also shows the event ID information (user interface event) [See Col 12, Ln 56-62]].
As to claim 8, Romanov, Thomas, and Halviatti disclose the device of claim 1, wherein the user interface control comprises a graphical button, and wherein the user interface event is a click of the graphical button by a graphical pointer [Romanov, When a user clicks a button 408 (graphical button), the container 406 (defined zone) of the button is determined [See Col 10, Ln 32-48]. As shown in fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]].
As to claim 9, Romanov discloses a method, comprising: determining, by a first device comprising a processor, user interface information describing a user interface …; 
facilitating, by the first device, receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and [Listeners are registered to UI elements of the application and are notified when an event (user interface event) occurs associated with the element [See Col 6, Ln 12-25]. The listener receives a notification of the user input event to the respective element (user interface) [See Col 6, Ln 12-25]]
placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, … [When a user clicks a button 408 (user interface control), the container 406 (defined zone) of the button is determined [See Col 10, Ln 32-48]. As shown in fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. Fig 7 also shows the container information 706(1-3) (predefined zone) where the button is positioned are stored with the event recording, which Examiner construes as the placement information. The containers 402-406 are shown in Fig 4 as occupying portions of the interface (defined zone of the interface) [See Col 9, Ln 53-62]]
and wherein the user interface information comprises the defined zone; [An application (user interface information) may be received from a server [See Col 15, Ln 
based on the defined zone and the indication of the user interface event, generating an identifier that identifies the user interface control as different from other user interface controls of the user interface; and [As shown in fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. The comp tag 706(4) for the clicked button is assigned a "1" to identify it as the target of the event, while the containers are assigned a "0" [See Col 12, Ln 49-55]. Thus the button is assigned the target identifier based on not being the container (defined zone), and being the target of the event (indication of the user interface event). Other interface buttons will not have the target identifier since they were not the target of the input. The broadest reasonable interpretation of the limitation “different from other user interface controls of the user interface” does not require the identifier to be unique, but to simply distinguish it from other controls. Thus the broadest reasonable interpretation of the limitation does not preclude the identifier from being repeated again, but simply that in a particular event record the control is identified differently]
facilitating, by the first device, communication of the activity information and the user interface information …, the identifier with the activity information, to result in a log of the operation of the user interface [The user input event (activity information), and the component information are combined into an event record [See Col 7, Ln 59- Col 8, Ln 
However, Romanov does not teach "determining … a web application; wherein the placement information comprises … coordinates of the displayed position…; communication of the activity information and the user interface information to a second device for combining, by the second device, the user interface information with the activity information…". (Emphasis added.)
On the other hand, Thomas does teach "determining … a web application; … communication of the activity information and the user interface information to a second device for combining, by the second device, the user interface information with the activity information…". (Emphasis added.)
Thomas discloses a system which may receive a web-based application via a web browser [See Col 19, 53-59]. A user monitoring program is packaged with the web app in order to track user interactions with the web app [See Col 19, Ln 53-63 and Col 20, Ln 18-22]. The user activity is transmitted to a server (second device) for storage in a database [See Col 20, Ln 39-42, Col 15, Ln 46-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing to incorporate the teachings of Thomas’s web app event capturing.
Motivation to do so would be to track user input without installing monitoring software and only within web sites that are desired, as taught by Thomas [See Col 20, Ln 18-22].
… communication of the activity information and the user interface information to a second device for combining, by the second device, the user interface information with the activity information…”.
However, Romanov discloses that the user input event (activity information), and the component information are combined into an event record [See Col 7, Ln 59- Col 8, Ln 6]. The events are stored in a data structure (log) [See Col 6, Ln 29-31]]. Thomas teaches that the user activity is transmitted to a server (second device) for storage [See Col 20, Ln 39-42, Col 15, Ln 46-57]. It would have been obvious to offload Romanov’s combining of the user input events and component information to Thomas’ server.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Thomas’s web app event capturing to incorporate the teachings of Romanov's event and component combining.
Motivation to do so would be to reduce the amount of resources utilized on the user’s client.
However, Romanov, and Thomas do not teach "wherein the placement information comprises … coordinates of the displayed position…" (Emphasis added.)
On the other hand, Halviatti does teach "wherein the placement information comprises … coordinates of the displayed position…" (Emphasis added.)
Halviatti discloses a system that captures events generated by a user [See Col 2, Ln 26-55]. A "mouseEnter" event over a control is provided to a particular handler, which extracts the coordinates of the control (coordinates of the displayed position) [See 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, and Thomas’s web app event capturing to incorporate the teachings of Halviatti's control coordinates extraction.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Halviatti's control coordinates extraction would have predictably resulted in increasing the granularity and accuracy of determining where an event originated.
As to claim 10, Romanov, Thomas, and Halviatti disclose the method of claim 9, wherein the placement information for the user interface control comprises the defined zone of the user interface where the user interface control is located, and wherein the user interface information comprises the placement information [Romanov, Fig 7 also shows the container information 706(1-3) (predefined zone) where the button is positioned are stored with the event recording, which Examiner construes as the placement information. The containers 402-406 are shown in Fig 4 as occupying portions of the interface (defined zone of the interface) [See Col 9, Ln 53-62]].
As to claim 11, Romanov, Thomas, and Halviatti disclose the method of claim 10, wherein the user interface control is generated based on hypertext markup code 
without the identifier assigned to the user interface control, and wherein the log of the operation of the user interface comprises the generated identifier and the indication of the user interface event [Romanov, As shown in Fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. The comp tag 706(4) for the clicked button is assigned a "1" to identify it as the target of the event, while the containers are assigned a "0" [See Col 12, Ln 49-55]. Since the target indicator is provided based on the user input, a skilled artisan would understand that the target indicator (e.g. "target=1") would not be assigned to the button as part of the interface, and only as part of the recording log. Additionally, Fig 7 also shows the event ID information (user interface event) [See Col 12, Ln 56-62]].
As to claim 16, Romanov, Thomas, and Halviatti disclose the method of claim 9, wherein the user interface control comprises a graphical button, and wherein the user interface event is a click of the graphical button by a graphical pointer [Romanov, When a user clicks a button 408 (graphical button), the container 406 (defined zone) of the button is determined [See Col 10, Ln 32-48]. As shown in fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]].
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Deng et al (US 20200356395 A1 thereafter "Deng").
As to claim 2, Romanov, Thomas, and Halviatti do not disclose “wherein the identifier comprises a unique identifier.”
On the other hand, Deng does teach “wherein the identifier comprises a unique identifier.”
Deng discloses a system that creates a unique identifier for each element in an interface in step 504 [See ¶-53-54]. It would have been obvious to perform the UID creation step along with Romanov's "target" identifier.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, Thomas’s web app event capturing, and Halviatti's control coordinates extraction to incorporate the teachings of Deng's UID creation.
Motivation to do so would be to precisely identify the plurality of widgets during replaying of operations, as taught by Deng [See ¶-48]. Additional motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Deng discloses that the steps may be performed out of the exact order, as taught by Deng [See ¶-96]. A skilled artisan would have had a reasonable expectation of success in performing the UID creation step 504 in response to the user input, rather than after the GUI creation step 502. Additionally, this would have resulted in reducing the amount of resources required, by only providing the UID when needed.
Claims 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Boyd et al (US 20190278438 A1 thereafter "Boyd").
As to claim 4, Romanov, Thomas, and Halviatti disclose do not disclose "wherein the user interface is displayed on a single web page with code of the user interface being retrieved for display by a single page load". 
On the other hand, Boyd does teach "wherein the user interface is displayed on a single web page with code of the user interface being retrieved for display by a single page load."
Boyd discloses a system wherein a single-page web site (single web page) may be retrieved using a single page load [See ¶-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, Thomas’s web app event capturing, and Halviatti's control coordinates extraction to incorporate the teachings of Boyd's single page loading.
Motivation to do so would be to avoid interruption of the user experience between successive pages, as taught by Boyd [See ¶-5].
As to claim 12, Romanov, Thomas, and Halviatti disclose do not disclose "wherein the user interface is displayed on a single web page with code of the user interface being retrieved for display by a single page load". 

Boyd discloses a system wherein a single-page web site (single web page) may be retrieved using a single page load [See ¶-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, Thomas’s web app event capturing, and Halviatti's control coordinates extraction to incorporate the teachings of Boyd's single page loading.
Motivation to do so would be to avoid interruption of the user experience between successive pages, as taught by Boyd [See ¶-5].
Claims 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Reshef et al (US 20190124167 A1 thereafter "Reshef").
As to claim 5, Romanov, Thomas, and Halviatti disclose do not disclose "wherein the placement information for the user interface control comprises a size of the user interface control."
On the other hand, Reshef does teach "wherein the placement information for the user interface control comprises a size of the user interface control."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, Thomas’s web app event capturing, and Halviatti's control coordinates extraction to incorporate the teachings of Reshef's resize event.
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Reshef discloses that a plurality of event types can be recorded [See ¶-23]. A skilled artisan would have had a reasonable expectation of success in recording a resize event, in addition to or rather than a button click.
As to claim 13, Romanov, Thomas, and Halviatti disclose do not disclose "wherein the placement information for the user interface control comprises a size of the user interface control."
On the other hand, Reshef does teach "wherein the placement information for the user interface control comprises a size of the user interface control."
Reshef discloses a system wherein tracked user activities include a resize event for a window (user interface control) [See ¶-23]. The recorded event includes the new window size (placement information) [See ¶-23].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, 
Motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Reshef discloses that a plurality of event types can be recorded [See ¶-23]. A skilled artisan would have had a reasonable expectation of success in recording a resize event, in addition to or rather than a button click.
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Reshef et al (US 20190124167 A1 thereafter "Reshef"), in view of Ichikawa et al (US 20150234558 A1 thereafter "Ichikawa").
As to claim 6, Romanov, Thomas, and Halviatti disclose do not disclose "wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface."
On the other hand, Ichikawa does teach "wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface."
Ichikawa discloses a system wherein the size of a window (user interface control) may be stored as a size relative to the visual field range (user interface) [See ¶-48, 50]. Figs 3 and 4 show a visual field range Ra for a user A being the interface defined for the user [See ¶-61].

Motivation to do so would be to display windows with the same layout on different screen/visual field sizes without causing discomfort to the user, as taught by Ichikawa [See ¶-86, 79].
As to claim 14, Romanov, Thomas, and Halviatti disclose do not disclose "wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface."
On the other hand, Ichikawa does teach "wherein the size of the user interface control comprises a relative size of the user interface control compared to the user interface."
Ichikawa discloses a system wherein the size of a window (user interface control) may be stored as a size relative to the visual field range (user interface) [See ¶-48, 50]. Figs 3 and 4 show a visual field range Ra for a user A being the interface defined for the user [See ¶-61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, Thomas’s web app event capturing, Halviatti's control coordinates extraction, and Reshef's resize event to incorporate the teachings of Ichikawa's relative window size.
.
Claims 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Wang (US 20160231876 A1).
As to claim 7, Romanov, Thomas, and Halviatti disclose the device of claim 1, wherein the coordinates of displayed position of the user interface control in the user interface comprise grid coordinates … [Halviatti, captures events generated by a user [See Col 2, Ln 26-55]. A "mouseEnter" event over a control is provided to a particular handler, which extracts the coordinates of the control (coordinates of the displayed position) [See Col 15, Ln 27 - Col 16, Ln 26]. A skilled artisan would understand that the coordinates of the control are its position in the user interface, and that coordinates form a grid].  
However, Romanov, Thomas, and Halviatti do not teach “…corresponding to displayed pixels of the user interface.”
On the other hand, Wang does teach “…corresponding to displayed pixels of the user interface.”
Wang discloses that when a system receives a user input, it determines the coordinates of the selected element using pixel coordinates [See ¶-16]. These coordinates are sent to any application that requests them [See ¶-17].

Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Halviatti's mouse coordinates with Wang's touch based pixel coordinates. A skilled artisan would have understood that the substitution would have resulted in the predictable result of providing the exact location of the user input with respect to the screen. Additional motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Wang discloses that the coordinates may be pixels or addressable points on the user interface. A skilled artisan would have had a reasonable expectation of success in utilizing pixels on the user interface, rather than addressable points.
As to claim 15, Romanov, Thomas, and Halviatti disclose the method of claim 9, wherein the coordinates of displayed position of the user interface control in the user interface comprise grid coordinates … [Halviatti, captures events generated by a user [See Col 2, Ln 26-55]. A "mouseEnter" event over a control is provided to a particular handler, which extracts the coordinates of the control (coordinates of the displayed position) [See Col 15, Ln 27 - Col 16, Ln 26]. A skilled artisan would understand that the coordinates of the control are its position in the user interface, and that coordinates form a grid].  

On the other hand, Wang does teach “…corresponding to displayed pixels of the user interface.”
Wang discloses that when a system receives a user input, it determines the coordinates of the selected element using pixel coordinates [See ¶-16]. These coordinates are sent to any application that requests them [See ¶-17].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, Thomas’s web app event capturing, and Halviatti's control coordinates extraction to incorporate the teachings of Wang's pixel coordinates.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Halviatti's mouse coordinates with Wang's touch based pixel coordinates. A skilled artisan would have understood that the substitution would have resulted in the predictable result of providing the exact location of the user input with respect to the screen. Additional motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Wang discloses that the coordinates may be pixels or addressable points on the user interface. A skilled artisan would have had a reasonable expectation of success in utilizing pixels on the user interface, rather than addressable points.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Halviatti et al (US 5475843 A thereafter "Halviatti").
As to claim 17, Romanov discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a first device, facilitate performance of operations, comprising: [Computer system 900 (device) includes memory 906, which stores instructions for processor 904 [See Col 13, Ln 49-52]]
receiving user interface information describing a user interface of an application; [An application (user interface information) may be received from a server [See Col 15, Ln 53-61]. The application software includes a plurality of UI components (describing a user interface) [See Col 4, Ln 5-12]]
receiving activity information corresponding to operation of the user interface, wherein the activity information comprises an indication of a user interface event and [Listeners are registered to UI elements of the application and are notified when an event (user interface event) occurs associated with the element [See Col 6, Ln 12-25]. The listener receives a notification of the user input event to the respective element (user interface) [See Col 6, Ln 12-25]]
placement information for a user interface control of the user interface that triggered the user interface event, wherein the placement information comprises a defined zone of the user interface where a displayed position of the user interface control is located, … [When a user clicks a button 408 (user interface control), the container 406 (defined zone) of the button is determined [See Col 10, Ln 32-48]. As 
and wherein the user interface information comprises the defined zone; [An application (user interface information) may be received from a server [See Col 15, Ln 53-61]. The application software includes a plurality of UI components (describing a user interface) [See Col 4, Ln 5-12]. Since the interface displays the elements and their respective containers (defined zone), a skilled artisan would understand that the containers are received as part of the application (user interface information)]
based on the defined zone and the indication of the user interface event, generating an identifier that identifies the user interface control as different from other user interface controls of the user interface; and [As shown in fig 7, the event record includes a "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. The comp tag 706(4) for the clicked button is assigned a "1" to identify it as the target of the event, while the containers are assigned a "0" [See Col 12, Ln 49-55]. Thus the button is assigned the target identifier based on not being the container (defined zone), and being the target of the event (indication of the user interface event). Other interface buttons will not have the target identifier since they were not the target of the input. The broadest reasonable interpretation of the limitation “different from other user interface controls of the user interface” does not require the 
combining the identifier with the activity information, resulting in logged information representative of the operation of the user interface [As shown in fig 7, the event record (activity information) includes the "target=" identifier to indicate what component is the target of the user input [See Col 12, Ln 28-34]. The events are stored in a data structure (log) [See Col 6, Ln 29-31]].
However, Romanov does not teach "wherein the placement information comprises … coordinates of the displayed position…". (Emphasis added.)
On the other hand, Halviatti does teach "wherein the placement information comprises … coordinates of the displayed position…" (Emphasis added.)
Halviatti discloses a system that captures events generated by a user [See Col 2, Ln 26-55]. A "mouseEnter" event over a control is provided to a particular handler, which extracts the coordinates of the control (coordinates of the displayed position) [See Col 15, Ln 27 - Col 16, Ln 26]. A skilled artisan would understand that extracting implies that the information is stored within the event message, and thus the coordinates are received.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing to incorporate the teachings of Halviatti's control coordinates extraction.
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”), in view of Boyd et al (US 20190278438 A1 thereafter "Boyd").
As to claim 18, Romanov, and Halviatti do not disclose “wherein the application is a web-based application, and wherein the operation of the user interface comprised displaying the user interface of the web-based application on a single web page, with code of the user interface being retrieved with a single page load.”
On the other hand, Thomas does teach “wherein the application is a web-based application”.
Thomas discloses a system which may receive a web-based application via a web browser [See Col 19, 53-59]. A user monitoring program is packaged with the web app in order to track user interactions with the web app [See Col 19, Ln 53-63 and Col 20, Ln 18-22].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, and 
Motivation to do so would be to track user input without installing monitoring software and only within web sites that are desired, as taught by Thomas [See Col 20, Ln 18-22].
However, Romanov, and Halviatti, and Thomas do not teach “wherein the operation of the user interface comprised displaying the user interface of the web-based application on a single web page, with code of the user interface being retrieved with a single page load.”
On the other hand, Boyd does teach “wherein the operation of the user interface comprised displaying the user interface of the web-based application on a single web page, with code of the user interface being retrieved with a single page load.”
Boyd discloses a system wherein a single-page web site (single web page) may be retrieved using a single page load [See ¶-5].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, Halviatti's control coordinates extraction, and Thomas’s web app event capturing to incorporate the teachings of Boyd's single page loading.
Motivation to do so would be to avoid interruption of the user experience between successive pages, as taught by Boyd [See ¶-5].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Thomas et al (US 7523191 B1 thereafter “Thomas”).
As to claim 19, Romanov, and Halviatti disclose the non-transitory machine-readable medium of claim 17, wherein the receiving the user interface information comprises receiving the user interface information from a second device… [Romanov, An application (user interface information) may be received from a server (second device) [See Col 15, Ln 53-61]. The application software includes a plurality of UI components (describing a user interface) [See Col 4, Ln 5-12]].
However, Romanov, and Halviatti do not teach “wherein the operations further comprise facilitating communication of the logged information to the second device.”
On the other hand, Thomas does teach “wherein the operations further comprise facilitating communication of the logged information to the second device.”
Thomas discloses that the user activity is transmitted to a server (second device) for storage in a database [See Col 20, Ln 39-42, Col 15, Ln 46-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, and Halviatti's control coordinates extraction to incorporate the teachings of Thomas’ server event log.
Motivation to do so would be to provide near instantaneous feedback on how visitors of a web page interact with the site, as taught by Thomas [See Col 20, Ln 24-27]. Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of providing a centralized location for storing the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Romanov et al (US 7653721 B1 thereafter "Romanov"), in view of Halviatti et al (US 5475843 A thereafter "Halviatti"), in view of Deng et al (US 20200356395 A1 thereafter "Deng").
As to claim 20, Romanov, and Halviatti do not disclose “wherein the identifier comprises a unique identifier.”
On the other hand, Deng does teach “wherein the identifier comprises a unique identifier.”
Deng discloses a system that creates a unique identifier for each element in an interface in step 504 [See ¶-53-54]. It would have been obvious to perform the UID creation step along with Romanov's "target" identifier.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Romanov's event capturing, and Halviatti's control coordinates extraction to incorporate the teachings of Deng's UID creation.
Motivation to do so would be to precisely identify the plurality of widgets during replaying of operations, as taught by Deng [See ¶-48]. Additional motivation to do so would be because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The prior art Deng discloses that the steps may be performed out of the exact order, as taught by Deng [See ¶-96]. A skilled artisan would have had a reasonable expectation of success 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/           Examiner, Art Unit 2173